                                          Case 4:18-cv-04662-YGR Document 10 Filed 10/09/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        RABAB ABDULHADI,
                                   7                                                       Case No. 18-cv-04662-JCS
                                                       Plaintiff,
                                   8
                                                  v.                                       NOTICE OF IMPENDING
                                   9                                                       REASSIGNMENT TO A UNITED
                                        BOARD OF TRUSTEES OF THE                           STATES DISTRICT JUDGE
                                  10    CALIFORNIA STATE UNIVERSITY,
                                                                                           Re: Dkt. No. 9
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          The Clerk of this Court will now reassign this case to a United States District Judge

                                  14   because:

                                  15          [X] One or more of the parties has requested reassignment to a United States District Judge

                                  16   or has not consented to the jurisdiction of a United States Magistrate Judge.

                                  17          [ ] One or more of the parties has sought a type of judicial action (e.g., a temporary

                                  18   restraining order) that a United States Magistrate Judge may not take without the consent of all

                                  19   parties, the necessary consents have not been secured, and time is of the essence.

                                  20          The CASE MANAGEMENT CONFERENCE previously scheduled for November 2,

                                  21   2018 at 2:00 p.m., before Chief Magistrate Judge Spero is VACATED. A NEW HEARING

                                  22   WILL BE SET BY THE JUDGE TO WHOM THIS CASE HAS BEEN REASSIGNED.

                                  23   Dated: October 9, 2018
                                                                                        Susan Y. Soong
                                  24                                                    Clerk, United States District Court
                                  25

                                  26
                                                                                        By: ________________________
                                  27                                                    Karen Hom, Deputy Clerk to the
                                                                                        Honorable JOSEPH C. SPERO
                                  28
